Title: To John Adams from Jedidiah Morse, 15 November 1815
From: Morse, Jedidiah
To: Adams, John


				
					Dear sir,
					Charlestown Nov. 15th. 1815
				
				I acknowledge my fault this day. I have two of your valued letters, of Sep. 11th. & Nov. 2d. now before me unanswered. My absence a part of the time, since they were recd. & continual & very pressing engagements the rest of the time, have occasioned the delay. The enclosures in yours of the 11th. of Sept. were to me very interesting & acceptable. I am extracting from them the information useful to me, & must beg your indulgence a few days weeks longer before I return them—as I have just now very little time to spare for that object. They shall be preserved in safety. I knew not that you had published a pamphlet on the subject of the Revolution till I saw the one you sent me. I should wish to possess a copy of it, if you have one to spare, or could direct me where I could obtain it.I take the liberty to enclose you a Prospectus of a New paper. Such an one has been in contemplation for several years; & my second son, has been perswaded to undertake to be its Editor. It will not be sectarian either in religion or politicks—Its true design is to make good men of all parties feel & act like brethren. If it should meet your views, your patronage would be gratefully acknowledged.My eldest son, who has been four years in England with Mr West, has just returned, & is about establishing himself in Boston. He has paid some successful attention to sculpture, & proposes to take busts of such  of his countrymen, now on the stage, as are destined to live in our history. He requests me to ask the liberty, at some time & place when & where it may be convenient for you, to take your bust, to be preserved among the monuments of our country.With respectful regards to Mrs Adams, in whh Mrs Morse unites, / I am, Dear sir, with great / respect, your friend & servt
				
					Jedh Morse
				
				
			
				
			